 1
 2
 3
 4
 5
 6
                          IN THE UNITED STATES DISTRICT COURT
 7                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                    SEATTLE DIVISION
 8
 9   RODNEY FORD,                                ) CIVIL ACTION NO. C15-1872 RSM
                                                 )
10                        Plaintiff,             )
                                                 )
11         v.                                    ) ORDER
12                                               )
     NANCY A. BERRYHILL,                         )
13   Acting Commissioner of                      )
     Social Security,                            )
14                                               )
15                        Defendant.             )

16         Upon consideration of the parties’ joint stipulation for fees and expenses pursuant to the

17   Equal Access to Justice Act (EAJA), 28 U.S.C. § 2414 et seq., IT IS HEREBY ORDERED:
18
           1.     Defendant will pay Plaintiff a total of $1,444.00 in EAJA fees and expenses.
19
                  Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2528-29 (2010), this EAJA award
20
                  belongs to the Plaintiff and is subject to offset under the Treasury Offset Program
21
22                (31 U.S.C. § 3716(c)(3)(B) (2006)). If any of the fee award is offset, then

23                payment shall be made payable to Plaintiff and delivered to Plaintiff’s counsel, at
24
                  his office: David F. Chermol, Chermol & Fishman, LLC, 11450 Bustleton
25
26   Page 1 ORDER                                                       David F. Chermol, Esq.
            [2:15-cv-01872-RSM]                                         11450 Bustleton Ave.
27
                                                                        Philadelphia, PA 19130
28                                                                      P: (215) 464-7200
 1         Avenue, Philadelphia, PA, 19116. If the fee award is not subject to offset, then
 2
           payment shall be made to David F. Chermol, Chermol & Fishman, LLC, 11450
 3
           Bustleton Avenue, Philadelphia, PA, 19116.
 4
     2.    Defendant’s payment of this amount bars any and all claims Plaintiff may have
 5
 6         relating to EAJA fees and expenses in connection with this action.

 7   3.    Defendant’s payment of this amount is without prejudice to Plaintiff’s right to
 8         seek attorney fees under section 206(b) of the Social Security Act, 42 U.S.C.
 9
           § 406(b), subject to the offset provisions of the EAJA.
10
     DATED this 26th day of December 2018.
11
12
13                                       A
                                         RICARDO S. MARTINEZ
14                                       CHIEF UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
